In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00132-CV

APACHE CORPORATION, Appellant                §   On Appeal from the 348th District
                                                 Court
V.
                                             §   of Tarrant County (348-296927-17)
BRYAN C. WAGNER, WAGNER OIL
COMPANY, TRADE EXPLORATION                   §   November 29, 2018
CORPORATION, AND WAGNER &
COCHRAN, INC., Appellees                     §   Opinion by Chief Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s order

granting the stay of arbitration is vacated, and the case is remanded to the trial court

for further proceedings consistent with this opinion.

      It is further ordered that Appellees Bryan C. Wagner, Wagner Oil Company,

Trade Exploration Corporation, and Wagner & Cochran, Inc. shall pay all of the costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth